Exhibit 5 Postbus 1110 3000 BC Rotterdam Weena 750 3014 DA Rotterdam T+31 10 F+31 10 Rotterdam, 6 August 2010 Eurand N.V. Olympic Plaza Fred. Roeskestraat 123 1076 EE Amsterdam The Netherlands Ladies and Gentlemen, Eurand N.V. – SEC Exhibit 5 opinion re Form S-8 Registration Statement This opinion letter is rendered to you in order to be filed as an exhibit to the registration statement on FormS-8 filed by you with the U.S.Securities and Exchange Commission(as amended, the "Registration Statement"). We have acted as your legal counsel as to Netherlands law in connection with the Registration Statement to be filed by Eurand N.V., a public company with limited liability (naamloze vennootschap), organized under the laws of the Netherlands ("Eurand"), with the Securities and Exchange Commission on or about 6 August 2010 relating to the registration under the Securities Act of 1933, as amended (the “Act”), by Eurand of an additional 2,500,000 of its ordinary shares, par value €0.01 per share (the "Ordinary Shares"), to be issued pursuant to the terms of the Eurand N.V. Equity Compensation Plan as amended, restated and adopted on 2 March 2010 and approved by the general meeting of shareholders of Eurand in its meeting dated 9 June 2010 (the "Plan"). Except as otherwise defined herein, capitalized terms herein are used herein as defined in the Registration Statement. The section headings used in this opinion letter are for convenience or reference only and are not to affect its construction or be taken into consideration in its interpretation. This opinion letter is addressed to you. It may be relied upon only in connection with the Registration Statement. This opinion letter is strictly limited to the matters stated in it and may not be read as extending by implication to any matters not specifically referred to in it. Nothing in this opinion letter should be taken as expressing an opinion in respect of any representation or warranty or other information contained in any document. NautaDutilh N.V. has its seat at Rotterdam, the Netherlands and is registered in the Commercial Register in Rotterdam under number 24338323. All services and other work are carried out subject to the general conditions of NautaDutilh N.V., which apply mutatis mutandis to our relationship with third parties relying on statements of NautaDutilh N.V. These general conditions include, among other provisions, a limitation of liability clause and have been filed with the Rotterdam Court of First Instance. They can be consulted at www.nautadutilh.com and will be provided free of charge upon request. ABN AMRO Bank 46.69.93.293; Fortis Bank 64.21.43.218; Postbank 50296; Account Name: Stichting Beheer Derdengelden Advocatuur NautaDutilh. In rendering the opinions expressed in this opinion letter, we have exclusively reviewed and we have relied upon the following documents: (i) a copy of the deed of incorporation of Eurand, dated 20 December 1984, (ii) a copy of the current articles of association of Eurand as amended on 5 June 2009, (iii) the Plan, (iv) a draft private deed of issue (document reference number 50070 / 3 (579777), the "Deed of Issue") relating to the issuance of Ordinary Shares by Eurand pursuant to a valid exercise of one or more options under the Plan, (v) an extract dated today from the Commercial Register relating to Eurand and (vi) a certificate dated today and signed by the Chief Legal Officer of Eurand (the "Officer's Certificate") that Eurand has not (i) been dissolved (ontbonden), (ii) ceased to exist pursuant to a merger (fusie) or a division (splitsing), (iii) had its assets placed under administration (onder bewind gesteld), (iv) been declared bankrupt (failliet verklaard) or granted a suspension of payments (surseance van betaling verleend), or (v) been made subject to any other insolvency proceedings under any applicable law or otherwise be limited in its rights to dispose of its assets. This opinion letter sets out our opinion on certain matters of the laws with general applicability of the Netherlands, and, insofar as they are directly applicable in the Netherlands, of the European Community, as at today's date and as presently interpreted under published authoritative case law of the Netherlands courts, the European Court of First Instance and the European Court of Justice.
